UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22523 Destra Investment Trust II (Exact name of registrant as specified in charter) 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Address of principal executive offices) (Zip code) Nicholas Dalmaso 901 Warrenville Rd., Suite 15 Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code: 1-630-241-4200 Date of fiscal year end: September 30 Date of reporting period:June 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. The Schedule(s) of Investments is attached herewith. DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS June 30, 2014 (unaudited) Number of Moody's Shares Ratings Fair Value Long-Term Investments - 98.1% Preferred Stocks - 77.7% Banks - 42.6% Astoria Financial Corp., PFD 6.500%, Series C (a) Ba2 $ 827,669 Barclays Bank PLC, PFD 7.100%, Series 3 (a) Ba2 7.750%, Series 4 (a) Ba2 8.125%, Series 5 (a) Ba2 BB&T Corp., PFD 5.625%, Series E (a) Baa2 Capital One Financial Corp., PFD 6.000%, Series B (a) Ba1 Citigroup, Inc., PFD 6.875%, Series K (a) Ba3 7.125%, Series J (a) Ba3 City National Corp., PFD 5.500%, Series C (a) Baa3 Fifth Third Bancorp, PFD 6.625%, Series I (a) Ba1 First Horizon National Corp., PFD 6.200%, Series A (a) Ba3 First Niagara Financial Group, Inc., PFD 8.625%, Series B (a) B1 First Republic Bank, PFD 6.200%, Series B (a) Baa3 Goldman Sachs Group, Inc., PFD 5.950%, Series I (a) Ba2 6.375%, Series K (a) Ba2 HSBC Holdings PLC, PFD 8.000%, Series 2 (a) Baa2 ING Groep NV, PFD 6.375% (a) Ba1 PFD 7.050% (a) Ba1 PFD 7.200% (a) Ba1 PFD 7.375% (a) Ba1 JPMorgan Chase & Co., PFD 6.700%, Series T (a) Ba1 Morgan Stanley, PFD 6.875%, Series F (a) Ba3 Regions Financial Corp., PFD 6.375%, Series B (a) B1 Royal Bank of Scotland Group PLC, PFD 7.250%, Series T (a) B2 Santander Finance Preferred SA Unipersonal, PFD 10.500%, Series 10 (a) Ba2 SunTrust Banks, Inc., PFD 5.875%, Series E (a) Ba1 Texas Capital Bancshares, Inc., PFD 6.500% 09/21/42 Ba1 Webster Financial Corp., PFD 6.400%, Series E (a) Ba1 Wells Fargo & Co., PFD 8.000%, Series J (a) Baa3 Zions Bancorporation, PFD 6.300%, Series G (a) BB (b) 6.950% 09/15/28 BB+ (b) 7.900%, Series F (a) BB (b) Diversified Financials - 6.8% Affiliated Managers Group, Inc., PFD 6.375% 08/15/42 BBB (b) Number of Moody's Shares Ratings Fair Value Diversified Financials (continued) Deutsche Bank Contingent Capital Trust V, PFD 8.050% (a) Ba2 $ 325,717 HSBC Finance Corp., PFD 6.360%, Series B (a) Baa3 Insurance - 13.3% Arch Capital Group Ltd., PFD 6.750%, Series C (a) Baa2 Aspen Insurance Holdings Ltd., PFD 5.950% (a) Ba1 PFD 7.250% (a) Ba1 Axis Capital Holdings Ltd., PFD 6.875%, Series C (a) Baa3 Delphi Financial Group, Inc., PFD 7.376% 05/15/37 BBB- (b) Endurance Specialty Holdings Ltd., PFD 7.500%, Series B (a) Ba1 PFD 7.750%, Series A (a) Ba1 PartnerRe Ltd., PFD 5.875%, Series F (a) Baa2 PFD 7.250%, Series E (a) Baa2 Principal Financial Group, Inc., PFD 6.518%, Series B (a) Ba1 RenaissanceRe Holdings Ltd., PFD 5.375%, Series E (a) Baa2 WR Berkley Corp., PFD 5.625% 04/30/53 Baa3 Real Estate - 9.6% CommonWealth REIT, PFD 7.250%, Series E (a) Ba1 CubeSmart, PFD 7.750%, Series A (a) Ba1 Duke Realty Corp., PFD 6.600%, Series L (a) Baa3 Kimco Realty Corp., PFD 5.500%, Series J (a) Baa2 6.900%, Series H (a) Baa2 National Retail Properties, Inc., PFD 5.700%, Series E (a) Baa2 6.625%, Series D (a) Baa2 PS Business Parks, Inc., PFD 5.750%, Series U (a) Baa2 6.000%, Series T (a) Baa2 6.875%, Series R (a) Baa2 Realty Income Corp., PFD 6.625%, Series F (a) Baa2 Weingarten Realty Investors, PFD 6.500%, Series F (a) Baa3 Utilities - 5.4% Dominion Resources, Inc., PFD 8.375% 06/15/64, Series A Baa3 Entergy Louisiana LLC, PFD 6.950% (a) Baa3 Integrys Energy Group, Inc., PFD 6.000% 08/01/73 Baa2 PPL Capital Funding, Inc., PFD 5.900% 04/30/73, Series B Ba1 SCANA Corp., PFD 7.700% 01/30/65, Series A Ba1 Southern California Edison Co., PFD 6.500%, Series D (a) Baa1 Total Preferred Stocks (Cost $29,385,810) DESTRA PREFERRED AND INCOME SECURITIES FUND PORTFOLIO OF INVESTMENTS, CONTINUED June 30, 2014 (unaudited) Number of Shares/Par Moody's Value Ratings Fair Value Capital Securities - 20.4% Banks - 4.4% JPMorgan Chase & Co. 7.900%, Series 1 (a) Ba1 $ 1,202,197 6.750%, Series S (a) Ba1 PNC Financial Services Group, Inc. (The) 6.750%, Series O (a) Baa3 Diversified Financials - 4.0% Charles Schwab Corp. (The) 7.000%, Series A (a) Baa2 General Electric Capital Corp. 7.125%, Series A (a) Baa1 Insurance - 10.9% AXA SA 8.600% 12/15/30 A3 Everest Reinsurance Holdings, Inc. 6.600% 05/15/37 Baa2 MetLife, Inc. 10.750% 08/01/39 Baa2 Prudential Financial, Inc. 5.625% 06/15/43 Baa2 XL Group PLC 6.500%, Series E (a) Ba1 Utilities - 1.1% PPL Capital Funding, Inc. 6.700% 03/30/67, Series A Ba1 Puget Sound Energy, Inc. 6.974% 06/01/67, Series A Baa2 Total Capital Securities (Cost $7,345,163) Total Long-Term Investments - 98.1% (Cost $36,730,973) Money Market Mutual Funds - 2.4% Fidelity Institutional Money Market Prime, 0.00% (c) (Cost $935,017) Total Investments - 100.5% (Cost $37,665,990) Liabilities in excess of other Assets - (0.5)% Net Assets - 100.0% $ 38,488,305 % of Summary by Country Fair Value Net Assets Bermuda $ 3,451,818 % France Germany Ireland Netherlands Spain United Kingdom United States Total Investments Liabilities in excess of other Assets ) Net Assets $ 38,488,305 % LLC - Limited Liability Corporation NV - Publicly Traded Company PFD - Preferred Security PLC - Public Limited Company REIT - Real Estate Investment Trust SA - Corporation (a) - Perpetual Security. (b) - Standard & Poor's Rating. (c) - Interest rate shown reflects yield as of June 30, 2014. DESTRA FOCUSED EQUITY FUND PORTFOLIO OF INVESTMENTS† June 30, 2014 (unaudited) Number of Shares Description Fair Value Common Stocks - 98.3% Consumer Durables & Apparel - 7.5% Michael Kors Holdings Ltd. (Hong Kong)* $ 1,630,983 NIKE, Inc. - Class B Food & Staples Retailing - 9.7% Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco - 4.9% Mondelez International, Inc. - Class A Health Care Equipment & Services - 5.0% Express Scripts Holding Co. * Household & Personal Products - 4.8% The Estee Lauder Cos., Inc. - Class A Media - 7.6% Comcast Corp. - Class A The Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences - 19.6% Biogen Idec, Inc. * Celgene Corp. * Gilead Sciences, Inc. * Johnson & Johnson Retailing - 9.7% Nordstrom, Inc. The TJX Cos., Inc. Software & Services - 14.7% Adobe Systems, Inc. * eBay, Inc. * Oracle Corp. Technology Hardware & Equipment - 14.8% Apple, Inc. EMC Corp. QUALCOMM, Inc. Total Common Stocks (Cost $51,201,049) Money Market Mutual Funds - 1.9% Fidelity Institutional Money Market Prime, 0.00% (a) (Cost $1,274,967) Total Investments - 100.2% (Cost $52,476,016) Liabilities in excess of other Assets - (0.2%) Net Assets - 100.0% $ 66,582,491 † Industry classifications used in this report are generally according tothe Global Industry Classification Standard, which was developed byand is the exclusive property and a service mark of MSCI Inc. andStandard & Poor's. * Non-income producing security. (a) Interest rate shown reflects yield as of June 30, 2014. % of Summary by Country Fair Value Net Assets Hong Kong $ 1,630,983 % United States Total Investments Liabilities in excess of other Assets ) Net Assets % FEDERAL INCOME TAX MATTERS For the period ended June 30, 2014, the cost of investments on a tax basis including any adjustment for financial reporting purposes, were as follows*: Cost of Gross Unrealized Gross Unrealized Net Unrealized Appreciation Investments Appreciation Depreciation (Depreciation) Destra Preferred and Income Securities Fund $ 37,461,895 $ 1,567,509 $ (360,143) $ 1,207,366 Destra Focused Equity Fund *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Funds’ previous fiscal year end. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual report. FAIR VALUE MEASUREMENT In accordance with Financial Accounting Standards Board’s Accounting Standards Codification, Section 820-10, Fair Value Measurements and Disclosures (“ASC 820-10”), fair value is defined as the price that each Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market the most advantageous market for the investment or liability. ASC 820-10 establishes three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g., yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g., discounted cash flow analysis; non-market based methods used to determine fair valuation). The Funds have adopted policies and procedures consistent with the Accounting Standard Update, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the standard requires reporting entities to disclose i) for Level 2 or Level 3 positions, the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, ii) transfers between all levels (including Level 1 and Level 2) on a gross basis (i.e., transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer, and iii) purchases, sales, issuances and settlements for Level 3 positions must be shown on a gross basis in the Level 3 roll forward rather than as one net number. The Funds value Level 1 securities using readily available market quotations in active markets. The Funds value Level 2 fixed income securities using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and prices of securities with comparable maturities and qualities. The Funds value Level 2 equity securities using various observable market inputs in accordance with procedures established in good faith by management. For Level 3 securities, the Funds estimate fair value based upon a variety of observable and non-observable inputs using procedures established in good faith by management. The Funds’ procedures are approved by the Board of Trustees. The following tables represent the Funds’ investments carried on the Portfolio of Investments by caption and by Level within the fair value hierarchy as of June 30, 2014: Destra Preferred and Income Securities Fund Level 1 Level 2 Level 3 Total Preferred Securities* $ 29,881,450 $ - $ - $ 29,881,450 Capital Securities* - - Money Market Mutual Funds - - Total $ 30,816,467 $ 7,852,794 $ - $ 38,669,261 Destra Focused Equity Fund Level 1 Level 2 Level 3 Total Common Stocks* $ 65,454,662 $ - $ - $ 65,454,662 Money Market Mutual Funds - - Total $ 66,729,629 $ - $ - $ 66,729,629 * Please refer to the Portfolio of Investments to view securities segregated by industry. There were no transfers between Level 1 and Level 2, and the Funds held no Level 3 securities during the period ended June 30, 2014. Item 2. Controls and Procedures. (a) The registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. Certifications pursuant to Rule 30a-2(a) under the 1940 Act and Section 302 of the Sarbanes-Oxley Act of 2002 are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Destra Investment Trust II By (Signature and Title)*/s/ Nicholas Dalmaso Nicholas Dalmaso, Chief Executive Officer (principal executive officer) DateAugust 21, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Nicholas Dalmaso Nicholas Dalmaso, Chief Executive Officer (principal executive officer) DateAugust 21, 2014 By (Signature and Title)*/s/ Linda Fryer Linda Fryer, Chief Financial Officer (principal financial officer) DateAugust 21, 2014 * Print the name and title of each signing officer under his or her signature.
